Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9324866. Claims 31-36 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10573751. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure recited in or required by the claims of US 9324866 and US 10573751 comprise the structure recited by the instant claims, i.e. all of the isolation, respective fins, dummy gate, etc. As such, the instant claims essentially presents a broader version of the structure required by or recited in the parent patent claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawakita (US 2008/0111194).  
	
      With regard to claim 31, figures 1-2 of Kawakita discloses a semiconductor structure, comprising: 
         a first plurality of fins (14, 11) oriented in a first direction wherein each of the first fins are parallel and spaced a first distance in a second direction from one another, the second direction being perpendicular from the first direction (see labelled drawing below, there are a plurality of first fins, each spaced apart in a direction perpendicular to the extension of the fin direction; (see attached drawing below, there are a pattern of three fins labelled first, second, third; this array repeats multiple times in fig.1 to form a plurality of each of the first/second/third fins)

    PNG
    media_image1.png
    365
    797
    media_image1.png
    Greyscale

       






          a shallow trench isolation feature comprised of 12, 17, 22 (see fig.2) adjacent an end of each of the first fins (no specific geometry or structural cooperative relationship is recited regarding “an end” so any portion that comprises the outer or peripheral portion suffices; in the 
         a gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) disposed on the STI feature (comprised of 12, 17, and 22) wherein the gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) extends in a second direction to overlap with and be directly disposed on a top surface of the end of each of the first fins (at least a bottom portion 15 of the gate stack is directly disposed on a top surface of the end 14 of the fins), wherein the gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) includes spacers 21 (see fig.2) formed on sidewalls of a main gate (the other respective ones of 19). 

        As to claim 32, the cited art teaches claim 31 further a second plurality of fins (see labelled drawing above) oriented in first direction wherein STI 12/17/22 interposes the first/second fins (see above).

	As to claim 33, the cited art teaches claim 31 further a second gate (the respective other ones of 19 in fig.2) disposed on each of the first plurality of fins (see above).

	As to claim 34, the cited art teaches claim 31, wherein a first portion (i.e. 15) of a bottom surface of the spacers (comprising element 21 and 15) (see fig.2) directly interface the top surface of each of the fins (i.e. portion 14 of the fins).

claim 35, the cited art teaches claim 34, wherein a second portion (element 21) of a bottom surface of the spacers 21 (see fig.2) directly a top surface of each of the STI feature (17). That is, at least the peripheral-most spacers 21 have a bottom surface directly interfacing the top surface 17 portion of the STI. Again, Applicant doesn’t recite that the entire spacers directly interface all of the STIs; only that a second portion of said spacers directly interface the top surface of the STIs.  

	As to claim 36, the cited art teaches claim 31 wherein at each end 14, a surface of the spacers 16/17 extending between the first/second portion 15/21 of the bottom surface of the spacers physically interfaces a sidewall of the end 14 (for the purposes of claim 36, dielectrics 16/17 are included as portions of the sidewall spacers of dummy gate stack in/around at least the peripheral dummy electrodes 19 that directly interface the sidewalls of end 14 of the fins).


Response to Remarks
Applicant’s remarks filed 4/19/21 are respectfully considered non-persuasive. Please N.B., Applicant recites “an end” in claims 31 and 36. This “an end” is not necessarily “the end” and further “an end” does not necessarily comprise or connote a terminal or direct contact with the outer surfaces. Rather, “an end” appears to be a more generic structural cooperative relationship that isn’t specified in Applicant’s disclosure as necessarily comprising or connoting terminal or direct contact with the outer surfaces. As such, Claims 31-36 remain rejected under the prior art as noted above.   

Allowable Subject Matter
Claims 21-30 and 37-40 are allowable. The recited structural cooperative relationship and structure of the recited line-end extensions around the fin active regions is not considered by the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO FAN/Primary Examiner, Art Unit 3646